EXECUTION COPY AMENDED AND RESTATED LOAN AND SERVICING AGREEMENT dated as of June25, 2009 among PROSPECT CAPITAL FUNDING LLC as Borrower PROSPECT CAPITAL CORPORATION as Servicer THE LENDERS FROM TIME TO TIME PARTY HERETO as Lenders THE MANAGING AGENTS FROM TIME TO TIME PARTY HERETO as Managing Agents U.S. BANK NATIONAL ASSOCIATION as Calculation Agent, Paying Agent and Documentation Agent and COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH as Facility
